EXHIBIT 21.1 MICRON TECHNOLOGY, INC. SUBSIDIARIES OF THE REGISTRANT Name State (or Jurisdiction) in which Organized IM Flash Technologies, LLC Delaware IM Flash Singapore, LLP Singapore Lexar Media, Inc. Delaware Micron Japan, Ltd. Japan Micron Semiconductor Asia Pte. Ltd. Singapore Also does business as Lexar Media Micron Semiconductor B.V. Netherlands Micron Semiconductor Products, Inc. Idaho Also does business as Crucial Technology Micron Semiconductor (Xi’an) Co., Ltd. China Micron Technology Italia S.r.l. Italy Numonyx Asia Pacific Pte. Ltd. Singapore Numonyx B.V. Netherlands Numonyx Israel Ltd. Israel Numonyx Pte. Ltd. Singapore Numonyx Sdn. Bhd. Malaysia TECH Semiconductor Singapore Pte. Ltd. Singapore
